Title: From John Adams to William Cunningham, 24 April 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy April 24 1809

I received your favour of March 31 in due time: But I am become all at once and very unexpectedly a man of business and of so much importance in the world that I have not found time to acknowledge it till now. You say your sensibilities were exquisately touched by my last letter to you and my Letter to Wright and Lyman which you received at the same time. The word Sensibilities has a very extensive signification. There are sensibilities of Pity, Compassion and Sympathy; Sensibilities of Fear, Terror, and Horror; Sensibilities of Resentment, and Revenge: Sensibilities of Anger Wrath, and Fury. Sensibilities of Contempt, Disdain, and Scorn. Sensibilities of Ridicule and Humour. And lastly Sensibilities of Love, and tender Affections. I will not descend to Sensibilities of a lower and more brutal kind.
But you have not told me what species of Sensibilities were so forcibly excited in your bosom by those poor letters of mine.
Your sentiments concerning the Federalists in general and their regard to me at the time when I made peace with France are I believe very just. But the Leaders are all; the followers nothing. And the leaders are, and have long been my enemies. The great body are silent and inactive and not a man of theirs has ever stepped forth to vindicate me or express the slightest Indignation at the eternal revilings which appear in their News Papers.
A New Paper has been set up in Boston called the Boston Patriot edited by Everett and Munroe. Merely because the Paper was a novelty and the Editors total Strangers to me, I have chosen it to convey some thoughts to the Public. I will either throw off that intolerable Load of Obloquy and Insolence they have thrown upon me or I will perish in the Struggle.
In vain will you soothe me with the hopes of Justice from Posterity, from any future historian. Too many falsehoods are already transmitted to Posterity that are irrevocable. Records themselves are often Lyars. No human being but myself can do me justice and I shall not beleived. All I can say will be imputed to Vanity and Self Love. Be it so. Job, Paul, and Tully shall be my Exemplars.
You ask if I expected that Wright and Lyman would publish my Letter. I did not beleive it probable that they would: But I did not care if they did. I thought it possible they might publish the Paragraph relative to Gores Declaration of War against France
The dialogue with Deodati is literal truth: And I could give you a multitude of reasons I had in my mind besides the general, the universal conduct and destiny of Democratical republics, For the expectations I then expressed to that wise and learned Ambassador from the Elector of Saxony. The Dialogue from first to last was in a Strain of perfect good humour and indeed of high hilarity and Conviviality.
I am as ever yours

John Adams
PS. I considered you as one of my own house. They called me venerable Father of New-England. I resented that. Because if there was any pretence for calling me Political Father of New-England there was equal pretence for calling me Father of Kentucky and Tennessee. I was therefore willing to be thought the Father of the Nation.


J A

